Citation Nr: 1510931	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of two incidents he alleges to have occurred during his active duty service.  The record establishes that the Veteran completed inpatient treatment through the Post Traumatic Stress Disorder and Anxiety Disorders Program at Fort Thomas VAMC in Cincinnati, Ohio from July to August 2012.  The Veteran's treatment records from that program are not currently associated with the claims file.  Because those records are likely to contain relevant information regarding the nature and etiology of any acquired psychiatric disorder the Veteran might have, a remand is necessary to obtain them.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain any relevant, outstanding medical records, including records from the Post Traumatic Stress Disorder and Anxiety Disorders Program at Fort Thomas VAMC in Cincinnati, Ohio from July to August 2012.  Any other records of continuing VA treatment should be obtained, and the Veteran should indicate whether there has been any pertinent private treatment.  Records of all identified treatment should be sought and obtained and the claims folders should reflect the efforts made to obtain records.

2. After the foregoing development, the AOJ should review the newly-obtained evidence and determine whether that evidence suggests additional development, to include an examination and medical etiology opinion.  If such development is appropriate, it should be completed prior to readjudication of the appeal.

3. Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




